DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1-18 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1, 18 and 29
 the advertisement slot notice to a notice translation queue;
the advertisement slot notice into a first advertisement request;
the first advertisement response; 
the first advertisement response into an advertisement offer;
is triggered based on receiving a second advertisement response; 
 	The limitations of independent claim 1, 18, 29, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a processors, network interface, interrupt, load balancer, request router, request translator, response translator, translation queue. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of executing, processing, receiving, selecting, sending, translating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements processors, network interface, request router, translation queue, interrupt, load balancer, request translator, and response translator amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,

meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,

computing components (as evidenced from [0053]) of the applicant’s specification for example, “These components may be provided as a series of computer instructions on any conventional computer readable medium or machine readable medium, including volatile or non-volatile memory, such as RAM, ROM, flash memory, magnetic or optical disks, optical memory, or other storage media...”
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 1, 18, and 29
receive, by the first network interface, an advertisement slot notice from a publisher; 
send the first advertisement request to a first advertiser; 
send, by the request router, the first advertisement request to the first advertiser through
the selected network interface; 
receive, by the selected network interface, a first advertisement response;
send the advertisement offer to the publisher through the first network interface.

            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2-17, appear to merely further limit the abstract idea by limiting 2-17 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1 – 18 and 29, are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10360598. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 18 and 29 of the patented case, contains the limitation of, “configured to handle request translation and response translation while being isolated away from network interrupts generated _in response to advertisement slot notices and advertisement responses” and the limitation of, “isolating the response translator from the third network interface triggered interrupt by handling the third network interface triggered interrupt on a third processor of the first plurality of processors allowing the response translator to translate the first advertisement response on the second plurality of processors without delay due to interruption and context switching caused by network interface triggered interrupts generated in response to advertisement slot notices and  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621